Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The present disclosure does not identify the content of the above mentioned figures as directed to or embodiments of the disclosed invention. Fig. 1 of the present disclosure, in its entirety is identical to Fig. 1 in Hayashi (HAYASHI et al., "Method of Prior Austenite Grain Refining Using Induction Hardening," JFE Technical Report No 15, 2010, pp. 4-9.). The graphs in Fig. 3 of the present disclosure are identical to Figs. 2 and 3 of Hayashi, and the processing steps captioned in Fig. 3 of the present disclosure match the processing steps of Hayashi, not the inventive processing steps. Fig. 4 of the present disclosure is identical to Fig. 4 of Hayashi, which includes the entirety of the caption which Hayashi places below Fig. 4. The optical microstructures in Fig. 2 of the present disclosure are identical to the optical microstructures in Lee (LEE et al., "Prediction of Austenite Grain Growth During Austenitization of Low Alloy Steels," Materials and Design, Vol. 29, 2008, pp. 1840-1844.); Table 1 in fig. 2 is identical to Table 1 in Lee; the equation for austenite grain size in Fig. 2 of the present disclosure is 
Though the present disclosure indicates that Fig. 8 is a stress-strain plot illustration features and materials of the present disclosure” (Page 5 of the present disclosure), Fig. 8 is identical to Fig. 6 of Hayashi, and the present disclosure does not indicate which facets of the present disclosure Fig. 8 depicts. Further, Fig. 8 is not a stress-strain plot but a plot of measured yield stress and uniform elongation for different test pieces each of which is a single point on a single stress strain plot. Hayashi identifies Fig. 5 as the stress strain plot for the developed 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hayashi, Lee, Wong, Hyde et al., and Hyde were cited in the IDS dated October 22, 2018.
The drawings are objected to because:  
Figs. 4, 6, and 7 are further objected to because they contain repetitive or contradictory numbering. Fig. 4 is labeled Fig. 4 twice. The left panel of Fig. 6 is labeled “Fig. 8”. The right 
Figures 5 and 7 are objected to because the captions appearing within the drawings are cut off to an extent that beginning letters of words are clearly missing. Note that the caption of Fig. 5 recites “eak stress” and the caption of Fig. 7 recites “ure 5.32”. The right portion of Fig. 7 which is alternatively captioned as “Figure 6.6” is also cut off on the right side such that letters are missing from the caption.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Within Fig. 2: the variables                                 
                                    d
                                
                            ,                                 
                                    R
                                    T
                                
                            ,                                 
                                    t
                                
                            ; though the variables in the numerator of the exponential appear to be chemical symbols, such definition is not provided in the description, nor are units for the variables provided;
Within both Fig. 3 and Fig. 4: Base S48C;
Within Fig. 8: “Ultra fine grain ferrite steel8)”, “QT steels9) (ISIJ)”, and “Maraging steel”; the superscripts suggest that these refer to specific steels which are described in references which the figure source reference cites; however the disclosure as filed does not inform as to what the legend entries refer;
Within Fig. 9:                                 
                                    
                                        
                                            a
                                        
                                        
                                            I
                                        
                                    
                                
                             (nm) and                                 
                                    
                                        
                                            H
                                        
                                        
                                            I
                                        
                                        
                                            s
                                            u
                                            b
                                            ,
                                            *
                                        
                                    
                                
                             (Jm-2);
Within Fig. 10: Dl.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
As the present disclosure does not indicate the extent to which quantities modified by “approximately” are intended to deviate from the explicitly recited value. In order to establish a definite range of specific activity encompassed by quantities modified by “approximately”, such quantities modified by “approximately” in claims 1, 3,  5-6, and 9 will be interpreted to encompass deviations of             
                ±
            
        10% of the recited numerical value.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear if “between 1500 seconds and 2000 seconds at 900 degrees Celsius and at 1150 degrees Celsius” in claim 1 lines 7-8 recites a single heat treatment step occurring at a temperature between 900 and at 1150            
                °
            
        C or if the claim recites a multi-stage heat treatment which holds the alloy             
                900
                °
            
        C for between 1500 seconds and 2000 seconds in one stage and holds the alloy at             
                1150
                °
            
        C in a separate stage. If 900 and at 1150            
                °
            
        C are intended to recite endpoints of a range, adding “between” before 900 would clarify such intent.

Regarding claim 2, it is not clear if the limitation “providing the carbon steel and the at least one alloy addition at 850 degrees Celsius for 2 seconds, at 950 degrees Celsius for 10 seconds, and 1050 degrees Celsius for 1000 seconds” recites three alternative sets of parameters for heating or if the limitation requires a three-stage heating step (the three parameters in combination).
Regarding claim 3, if claim 1 is intended to require two separate tempering steps, it is not clear if claim 3 refers to a first or separate or both.
Claims 4 and 8 contain the trademark/trade name GLEEBLETM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a bench-scale materials simulating system which includes a direct resistance heating element and, accordingly, the identification/description is indefinite. If GLEEBLETM is not intended to refer to simulation 
Claim 9 recites “the at least one alloy addition are austenitized for between approximately 1500 seconds and 2000 seconds”. It is not clear if the recited austenitizing period refers to the first austenitizing in claim 5, the second austenitization in claim 5 or the total of the first and second austenitizing in claim 5.
Regarding claim 10, it is not clear as to which of the two quenchings in claim 5 claim 10 refers in reciting “the step of quenching”.
Claims 2-4 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickels (US4023988) in view of Hayashi (HAYASHI et al., "Method of Prior Austenite Grain Refining Using Induction Hardening," JFE Technical Report No 15, 2010, pp. 4-9.). Hayashi was cited in the IDS dated October 22, 2018.
Regarding claims 5 and 9, Stickels discloses providing a carbon steel alloy with at least one alloy addition (column 1 line 63 to column 2 line 3), with the alloying ingredients present in 1-2% (abstract) which meets the presently claimed limitation of forming a steel alloy, comprising: providing a carbon steel; adding an alloy addition wherein the one alloy addition 
In one variation, Stickels discloses austenitizing the steel in the range of 1625-1675                        
                            °
                        
                    F  (885-913                        
                            °
                        
                    C) for a period of from 15 seconds to 1/2 hour (1800 seconds) or from 5 seconds to 1 hour (3600 seconds), followed by the quenching and tempering (column 3 lines 1-6). The first austenitizing parameters of claims 5 and 9 overlap the austenitizing parameters disclosed by Stickels. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Stickels discloses tempering temperatures of 250-400                        
                            °
                        
                    F (121-204                        
                            °
                        
                    C) which directly meets the claimed tempering temperature.
Stickels does not disclose a second austenitizing step.
Hayashi teaches processes for refining the microstructure in austenitized steel (section 3.1 first paragraph). Hayashi teaches after a first pass of heating at an austenitizing temperature and quenching, a second pass of heating at an austenitizing temperature and quenching (section 3.1 first and second paragraphs, section 3.2 first paragraph, section 4 first paragraph). Temperatures which Hayashi teaches for this second treatment are                         
                            900
                            °
                        
                    C (section 3.1 first paragraph) 850 to                         
                            1000
                            °
                        
                    C (section 3.2 first paragraph), and 850 to 1150                        
                            °
                        
                    C (section 4 first paragraph). Following the heating at an austenitizing temperature, Hayashi teaches tempering at                         
                            170
                            °
                        
                    C (section 4 first and third paragraphs). Hayashi attributes austenite grain refinement properties to conditions in the second austenitizing pass (Section 4 second paragraph), and concludes that the taught steel is superior to conventional steel, particularly with regards to strength and ductility (section 7). The steel developed by Hayashi contains 0.48% C and less than 2% of any other component (Table 1). 
Both Stickels and Hayashi teach producing low alloyed carbon steel with at least one austenitizing and quench/temper step. 

Regarding claim 6, Stickels discloses C is present in an amount from 0.6 to 1.5% (abstract, column 1 line 63 to column 2 line 3, claim 1) which overlaps the range for C recited in present claim 6. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Stickels discloses Mn, Mo, or Ni as alloying additions (column 2 line 3).
Regarding claim 11, Stickels discloses induction heating (column 3 lines 8-31). Further the heating which Hayashi uses for second austenitizing is an induction heating process (Title, section 3.1 first and second paragraphs, section 3.2 first paragraph, section 4 first paragraph); therefore, in applying the second heating step taught by Hayashi, it would have been obvious for one of ordinary skill in the art to apply the heating process type taught by Hayashi in applying the heating step taught by Hayashi.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickels (US4023988) in view of Hayashi (HAYASHI et al., "Method of Prior Austenite Grain Refining Using Induction Hardening," JFE Technical Report No 15, 2010, pp. 4-9.) as applied to claim 5 above, and further in view of Dilmore (US20040250931).
Stickels in view of Hayashi does not disclose quenching in the presence of helium.
Dilmore teaches producing a high strength, low alloy carbon steel [0003], [0015]. Dilmore teaches quenching following holding samples in an austenitizing temperature [0023-26]. Dilmore teaches varying the quenching media can realize improved mechanical properties or 
The specific quenching medium used by Stickels is oil (column 2 lines 25-28); however, Stickels does not limit the quenching medium and indicates that conventional quenching and tempering follow the austenitizing step (column 3 lines 4-6).
It would have been obvious for one of ordinary skill in the art to quench from the austenitizing process disclosed by Stickels in the presence of helium. Dilmore teaches media which includes helium as an alternative to Stickels’s nonlimiting disclosure of oil, and suggests varying the media realizes mechanical and/or process efficiency improvements.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickels (US4023988) in view of Hayashi (HAYASHI et al., "Method of Prior Austenite Grain Refining Using Induction Hardening," JFE Technical Report No 15, 2010, pp. 4-9.) and Dilmore (US20040250931).
Regarding claims 1 and 3, Stickels discloses providing a carbon steel alloy having 0.6 to 1.5%  C with at least one alloy addition with the alloying elements present in 1-2%, and Mn, Mo, or Ni as disclosed alloying additions(column 1 line 63 to column 2 line 3, abstract, claim 1). The composition ranges disclosed by Stickels overlap the claimed composition ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). An alloying element must be added at some point in order to be present within the alloy itself; therefore, Stickels meets the limitation of adding the at least one alloying addition. 
In one variation, Stickels discloses austenitizing the steel in the range of 1625-1675                        
                            °
                        
                    F  (885-913                        
                            °
                        
                    C) for a period of from 15 seconds to 1/2 hour (1800 seconds) or from 5 seconds to 1 hour (3600 seconds), followed by the quenching and tempering (column 3 lines 1-6). The                         
                            °
                        
                    F (121-204                        
                            °
                        
                    C) which overlaps claimed tempering temperature of claims 1 and 3. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Stickels does not disclose a further austenitizing step comprising at least one of induction heating and direct-resistance heating.
Hayashi teaches processes for refining the microstructure in austenitized steel (section 3.1 first paragraph). Hayashi teaches after a first pass of heating at an austenitizing temperature and quenching, a second pass of heating at an austenitizing temperature and quenching (section 3.1 first and second paragraphs, section 3.2 first paragraph, section 4 first paragraph). Following the heating Hayashi teaches tempering at                         
                            170
                            °
                        
                    C (section 4 first and third paragraphs). Hayashi attributes austenite grain refinement properties to conditions in the second austenitizing pass (Section 4 second paragraph), and concludes that the taught steel is superior to conventional steel, particularly with regards to strength and ductility (section 7). The steel developed by Hayashi contains 0.48% C and less than 2% of any other component (Table 1). 
Both Stickels and Hayashi teach producing low alloyed carbon steel with at least one austenitizing and quench/temper step. 
It would have been obvious for one of ordinary skill in the art to add the second austenitizing and quenching with a tempering step taught by Hayashi to the process disclosed by Stickels. One of ordinary skill in the art would be motivated by the improved mechanical properties taught by Hayashi which result from controlling the grain size in the second austenitizing step. 
Stickels in view of Hayashi does not disclose quenching in the presence of helium.

The specific quenching medium used by Stickels is oil (column 2 lines 25-28); however, Stickels does not limit the quenching medium and indicates that conventional quenching and tempering follow the austenitizing step (column 3 lines 4-6).
It would have been obvious for one of ordinary skill in the art to quench from the austenitizing process disclosed by Stickels in the presence of helium. Dilmore teaches media which includes helium as an alternative to Stickels’s nonlimiting disclosure of oil, and suggests varying the media realizes mechanical and/or process efficiency improvements.
Regarding claim 2, Temperatures which Hayashi teaches for this second treatment are                         
                            900
                            °
                        
                    C (section 3.1 first paragraph) 850 to                         
                            1000
                            °
                        
                    C (section 3.2 first paragraph), and 850 to 1150                        
                            °
                        
                    C (section 4 first paragraph). The temperatures taught by Hayashi overlap the claimed temperature ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Hayashi conducts the second annealing from 0 to 1.5 seconds (section 33.2 first paragraph, Fig. 4). As 1.5 seconds is only half a second from the claimed lowest time of 2 seconds, the range of times taught by Hayashi for the second heating which occurs at an austenitizing temperature is near the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickels (US4023988) in view of Hayashi (HAYASHI et al., "Method of Prior Austenite Grain Refining  as applied to claim 1 above, and further in view of Bereczki et al. (BERECZKI ET AL. “ON APPLICATIONS OF THE GLEEBLE® SIMULATOR” Materials Performance and Characterization, vol. 4 no. 3, July 2015, pp. 399-420).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickels (US4023988) in view of Hayashi (HAYASHI et al., "Method of Prior Austenite Grain Refining Using Induction Hardening," JFE Technical Report No 15, 2010, pp. 4-9.) as applied to claim 5 above, and further in view of Bereczki et al. (BERECZKI ET AL. “ON APPLICATIONS OF THE GLEEBLE® SIMULATOR” Materials Performance and Characterization, vol. 4 no. 3, July 2015, pp. 399-420).
Regarding both claim 4 over Stickels in view of Hayashi, and claim 8 over Stickels in view of Hayashi and Dilmore, none of the references discloses direct resistance heating with a bench scale simulation system (how GLEEBLETM appears to be used in the claim).
Bereczki et al teaches that simulations play an increasingly important role in developing and optimizing engineering processes (Introduction first paragraph). Bereczki et al. teaches provides the possibility to physically simulate the wide variety of materials processing technologies and to reproduce the operational loadings of structural materials by applying the desired thermal and mechanical loading profiles (introduction first paragraph). Bereczki et al. teaches that the heating of the specimens in the simulation is realized in the direct resistance heating system and controlled by thermocouple wires, in a closed control loop (experimental background section). Bereczki et al. teaches that the Gleeble system which uses a direct resistance heating is successful in modeling the physical properties of and process effects on materials (Conclusions section).
The heat treatment processes that Hayashi undertakes are experimental processes in order to model the physical processes of and effects on developed steels (sections 2-4).
TM direct resistance heating system for the heatings and quenchings in the second austenitizing temperature, because Bereczki et al. teaches that a GLEEBLE system which uses direct resistance heating was designed to model the processes and make the determinations taught by Hayashi and is successful at doing so. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
G. Badinier, C. W. Sinclair, X. Sauvage, X. Wang, V. Bylik, M. Gouné, F. Danoixc, “Microstructural heterogeneity and its relationship to the strength of martensite” Materials Science and Engineering: A, Volume 638, 25 June 2015, Pages 329-339 discloses austenitizing steel with 0.39% C and low alloy additives at austenitized at 900°C, quenching with helium and tempering at                 
                    200
                    °
                
            C. Austenitizing was performed with a GLEEBLE 3500 simulator.
US20130146182 discloses providing a steel alloy with 0.35-0.55 wt% C [0008], [0011] that the alloy contains 0.4 to 1.3% Mo, and that the Mo is added [0016], and austenitizing at about 1585                
                    °
                
            F to about 1635                
                    °
                
            F (862.78 to 890.55                
                    °
                
            C) for about 30 to 45 minutes (1800 to 2700 seconds) and quenching the steel [0024] followed by tempering at a temperature of                 
                    600
                    °
                
            F (315.6                
                    °
                
            C), preferably at                 
                    500
                    °
                
            F (                
                    260
                    °
                
            C) [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736